DETAILED ACTION
1)
Acknowledgement is made of Amendment received on 6/6/2022.                Claims 215, 274, are amended, claim 273 is cancelled, and new claim 289 is offered for consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 215-216, 254, 270, 274, 284, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parker et al.                (US 2017/0328005).  
Claim 215: Parker discloses a paperboard coated with a base coat that includes a water-soluble binder and a pigment and a top coat that includes a water-soluble binder and pigment ([0036], [0039], [9956], claims 1, 6-7, 10-12).  Claim 215 is amended to recite “wherein the coating is latex-free”.   The Parker coating does not include latex.  Parker discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention as filed.
Claim 216: the invention is disclosed per claim 215, above.   Natural biodegradable binders are disclosed (claims 9-11). 
Claim 254: the invention is disclosed per claim 215, above.   The binder to pigment ratio is disclosed ([0039], claims 6, 7).
Claim 270: the invention is disclosed per claim 215, above.   The coat is 6 to 10 pounds per 3000 square feet of the paperboard substrate ([0008], claim 18).
Claim 274: the invention is disclosed per claim 215, above.   The paper is pressed [0042].  The PPS roughness of less than 3.5 is disclosed ([0061], Table 6, Pages 7-8).           
 Claim 284: the invention is disclosed per claim 215, above.   The coating includes a humectant in form of renewable natural material, such as, starch [0007].                                                                                                                                     3)       Claims 253, 280, are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. 
Claim 253: the invention is disclosed per claim 215, above.   The pigment that includes calcium carbonate and platy clay are disclosed ([0031]-[0034], claim 16).  Parker is silent on the amount of calcium carbonate, however, it would have been obvious to one skilled in the art at the time the invention was filed that the amount of calcium carbonate be optimize in order to obtain desired the coating protection.
Claim 280: the invention is disclosed per claim 215, above.  The coated paperboard ink holdout is a physical property and not a structure. Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
4)       Claims 260, 265, are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. in view of Branston et al. (US 2010/0190012).
           Claim 260: the invention is disclosed per claim 215, above.  Parker does not disclose that the coating includes a crossinker.  Branston discloses a coating that includes a crosslinker (claims 19-21, [0095]-[0099]).  It would have been obvious to combine the teachings of Parker and Branston and include the crosslinker in optimum amount because the crosslinker would provide for improved coating protection of the paperboard of Parker. 
Claim 265: the invention is disclosed per claim 215, above.  Parker does not disclose that the coating includes a humectant.  Branston discloses a coating that includes a humectant compound (claims 20-21).  It would have been obvious to combine the teachings of Parker and Branston and include the humectant because the humectant in optimum amount would provide for improved coating protection of the paperboard of Parker.
 
Response to Amendment
5)       Claims 1, 12, 49-50, 56, 61 66, 69-70, 74, 85-86, 123-124, 130, 135, 140,       143-144, 148, 186-187, 193, 198, 203, 206-207, objections are withdrawn.
6)       Claim 274 rejected under 35 U.S.C. 112(b), second paragraph, is withdrawn.
7)       Applicants’ arguments filed 6/6/2022 have been fully considered but they are not persuasive.
          In reference to amended claim 215, Applicants allege that the cited prior art, Parker, does not disclose coating that is latex-free.
          The Parker coating does not include latex.  

Conclusion
8)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                          9)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748